DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 9/20/2021 are acknowledged.  Claims 1, 5, 34, 37, 41 and 44 are amended; claims 2 and 8-32 are canceled; no claims are withdrawn; claims 1, 3-7 and 33-46 are pending and have been examined on the merits.  NOTE: New grounds of rejection not necessitated by amendment are introduced in this action; hence, the action is non-final.

Claim Rejections - 35 USC § 112
The rejection of claims 5-6, 37 and 44 under 35 U.S.C. § 112(b) due to it being unclear whether the anchorage dependent cells were stem cells which have been differentiated into mammary epithelial cells or whether only the iPSC cells had been differentiated into mammary epithelial cells, as set forth at pp. 2-3 of the previous Office Action, is withdrawn in view of the amended claims which now recite that the anchorage dependent cells are stem cells and the differentiated committed cell type is a mammary epithelial cell.
The rejection of claims 1, 3-7 and 33-46 under 35 U.S.C. § 112(a) because an anchorage dependent cell already differentiated to a mammary epithelial cell cannot undergo differentiation to a mammary epithelial cell because it already is a mammary epithelial cell, as set forth at pp. 4-5 of the previous Office Action, is withdrawn in view of the amended claims which no longer recite that the anchorage dependent cells are cells which have been differentiated into mammary epithelial cells.
The rejection of claims 35-39 and 41-46 under the 35 U.S.C. § 112(a) written description requirement for inducing transformation of the differentiated and committed cell from the anchorage dependent cell to a human breast cancer cell which is not disclosed in the instant disclosure, as set forth at pp. 6 of the previous Office Action, is withdrawn in view of the amended claims.  Note: The rejection still applies to claim 40 as set forth below.
The rejection of claims 35-39 and 41-46 under 35 U.S.C. § 112(a) for lack of enablement for inducing transformation of the differentiated and committed cell from the anchorage dependent cell to a human breast cancer cell, as set forth at pp. 7-9 of the previous Office Action, is withdrawn in view of the amended claims.  Note: The rejection still applies to claims 34 and 40 as set forth below.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the previous Office action mailed 6/18/2021, claims 34-46 were rejected under 35 U.S.C. § 112(a) for failing to comply with the written description requirement because the claims recited inducing transformation of the differentiated and committed cell from the anchorage dependent cell to a human breast cancer cell which is not disclosed in the instant disclosure.  Independent claims 34 and 41 have been amended to remove the recitation that the method induces transformation of the differentiated and committed cell from the anchorage dependent cell to a human breast cancer cell; however, claim 40 still recites the “progression of the anchorage-dependent cell to the human breast cancer cell”; hence, the rejection of claim 40 is maintained as set forth below.
Claim 40 recites “The method of claim 34, further comprising (f) detecting the progression of the anchorage-dependent cell to the human breast cancer cell”.
The original disclosure does not teach, suggest or imply methods wherein committed and differentiated cells are induced to transition to cancer cells; thus, the claim constitutes new matter and is rejected for failing to comply with the written description requirement. 

Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 7 regarding the rejection of claims 5-6, 37 and 44 under 35 U.S.C. § 112(b) and the rejection of claims 1, 3-7 and 33-46 under 35 U.S.C. § 112(a) are moot as the rejections have been withdrawn. Regarding the rejection of claims 34-46 under 35 U.S.C. 112(a) for failing to comply with the written description requirement by reciting inducing the transition of the differentiated and committed cell type to a human breast cancer cell, Applicant argues that [0052] of the original disclosure states "[a]s shown in Figure 3, normal stiffness of mammary tissue is -150 Pa, whereas at above 675 Pa, the "normal" mammary tissue becomes cancerous from the 'stiff signals' they receive from their environment" (emphasis in Remarks).
It is unpersuasive that this passage teaches initiation of carcinogenesis from differentiated committed cells when cultured on a hydrogel with a certain elasticity because the paragraph is discussing what happens to mammary tissue in vivo in the presence of a tumor NOT to initiation of cancer in non-cancerous cells by adhering to a certain substrate when read in full:
“As another example, mammary tissue is known to stiffen with the onset of cancer (i.e., a subject can feel a lump in mammary tissue where a tumor exists) given all of the changes that occur (e.g., more extracellular matrix is secreted). As shown in Figure 3, normal stiffness of mammary tissue is -150 Pa, whereas at above 675 Pa, the "normal" mammary tissue becomes cancerous from the 'stiff signals' they receive from their environment, resulting in the formation of a tumor that stiffens to -5700 Pa.”
resembling a tumor, [0059] teaches that the hydrogel system with tunable stiffness mimics different stages of cancer progression, [0060] teaches that the hydrogel system mirrors the transitions from soft mammary tissue to stiffer tumor tissue, [0064] teaches adding drugs to the hydrogel system to screen for compounds which can block the adverse changes that accompany cancer metastasis.  Hence, the original disclosure is quite clear that the hydrogel system with tunable stiffness mimics changes which occur during tumorigenesis not that cancer is initiated in the committed and differentiated cells causing them to become human breast cancer cells.  Claim 40 constitutes new matter and is rejected, as set forth above, for failing to comply with the written description requirement.

Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of mimicking the progression of breast cancer with a hydrogel with tunable stiffness, does not reasonably provide enablement for inducing the transition of differentiated and committed cells to human breast cancer cells.  
In the previous Office action mailed 6/18/2021, claims 34-46 were rejected under 35 U.S.C. § 112(a) for the disclosure not being enabling for the full scope of the claimed invention because the claims recited inducing transformation of the differentiated and committed cell from the anchorage dependent cell to a human breast cancer cell which is not disclosed in, or enabled by, the instant disclosure.  Independent claims 34 and 41 have been amended to remove the recitation that the method induces transformation of the differentiated and committed cell from the anchorage dependent cell to a human breast cancer cell; however, claim 40 still recites the “progression of the anchorage-dependent cell to the human breast cancer cell”.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention prima facie case.
Claim 40 recites the method of claim 34, further comprising (f) detecting the progression of the anchorage-dependent cell to the human breast cancer cell, encompassing differentiating an anchorage-dependent cell to a differentiated and committed cell then inducing the transition of the cell to a human breast cancer cell wherein the anchorage-dependent cell can be any anchorage-dependent cell and the differentiated and committed cell can be any differentiated and committed cell.  Inducing the transition of any anchorage-dependent cell into a human breast cancer cell by cultivating the cell on a hydrogel is not disclosed in the prior art and the chemical and physiological arts are known to be unpredictable (MPEP 2164.03).  Thus, the nature of the invention, the state of the prior art, the level of one of ordinary skill and the level of predictability in the art would all indicate that a person of ordinary skill in the art before the effective filing date of the claimed invention would have had to look to the direction provided by the inventor and especially the provision of working examples to be able to practice the claimed methods commensurate in scope with the claims without undue experimentation.
Applicant does not provide any evidence that any anchorage-dependent cell has been induced to transition into a human breast cancer cell and no working examples of any method for producing breast cancer with a hydrogel with tunable stiffness is given in the original disclosure.
.

Response to Arguments
Applicant addresses the scope of enablement rejection by pointing to [0052] of the original disclosure, which states "[a]s shown in Figure 3, normal stiffness of mammary tissue is -150 Pa, whereas at above 675 Pa, the "normal" mammary tissue becomes cancerous from the 'stiff signals' they receive from their environment" (emphasis in Remarks).
It is unpersuasive that this passage teaches initiation of carcinogenesis from differentiated committed cells when cultured on a hydrogel with a certain elasticity because the paragraph is discussing what happens to mammary tissue in vivo in the presence of a tumor NOT to initiation of cancer in non-cancerous cells by adhering to a certain substrate when read in full:
“As another example, mammary tissue is known to stiffen with the onset of cancer (i.e., a subject can feel a lump in mammary tissue where a tumor exists) given all of the changes that occur (e.g., more extracellular matrix is secreted). As shown in Figure 3, normal stiffness of mammary tissue is -150 Pa, whereas at above 675 Pa, the "normal" mammary tissue becomes cancerous from the 'stiff signals' they receive from their environment, resulting in the formation of a tumor that stiffens to -5700 Pa.”
Paragraph [0052] of the original disclosure does not provide a working method of inducing the transition of a differentiated and committed cell to a human breast cancer 

Claims 1, 3-7 and 33-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 34 and 41 are drawn to “a method of mimicking progression of human breast cancer in a hydrogel”, “an in vitro method of mimicking in vitro method of screening a compound for treating breast cancer”, respectively.  However, no breast cancer cell is used or generated in any of the claimed methods; hence, the inventor is not in possession of the claimed inventions nor does the specification describe the subject matter in the original disclosure in such a way as to reasonably convey that the inventor was in possession of the claimed inventions.  
Claims 3-7 and 33 depend from claim 1 and are also drawn to a method of mimicking progression of human breast cancer in a hydrogel.  Claims 35-40 depend from claim 34 and are also drawn to an in vitro method of mimicking progression of an anchorage-dependent cell to a human breast cancer cell in a hydrogel.  Claims 42-46 depend from claim 41 and are also drawn to an in vitro method of screening a compound for treating breast cancer.  Hence, the inventor is not in possession of the claimed inventions of claims 1, 3-7 and 33-46 and the specification does not describe the subject matter in the original disclosure in such a way as to reasonably convey that the inventor was in possession of the claimed inventions.
The inventor is in possession, as disclosed in the original disclosure, of a method of mimicking tissue stiffening in disease states, such as breast cancer; an in vitro method of mimicking tissue stiffening in disease processes, such as the progression of breast cancer; and an in vitro method of screening for a compound to counteract the effects of tissue stiffening in processes, such as breast cancer progression, when the cells on the hydrogel with tunable stiffness are mammary epithelial cells.
Additionally, independent claims 1, 34 and 41 do not recite that the cell on the hydrogel with tunable stiffness is a mammary epithelial cell or breast cancer cell.  The anchorage-dependent stem cells are seeded on the hydrogel in step c) then are allowed to differentiate into a committed cell type in step d), which could be any committed cell type and the cells can be from any species.  Hence, the independent claims and dependent claims 3-4, 7, 33, 35-36, 39-40, 42-43 and 46 encompass the claimed methods wherein the committed cells are neurons, muscle cells, chondrocytes, hepatocytes, renal cells, etc. or are Xenopus cells, Drosophila cells, etc.  The inventor is not in possession of a method of mimicking tissue stiffening in diseased states, such as breast cancer; an in vitro method of mimicking tissue stiffening in disease processes, such as the progression of breast cancer; and an in vitro method of screening for a compound to counteract the effects of tissue stiffening in processes such as breast cancer progression wherein the committed cell type on the hydrogel with tunable stiffness is a neuron, muscle cell, chondrocyte, hepatocyte, renal cell, Xenopus cell or Drosophila cell because the only committed cell type described for use in the methods in the original disclosure is mammary epithelial cells.
The inventor is in possession of the methods wherein the cells on the hydrogel with tunable stiffness are mammary epithelial cells as disclosed in the original filing.
Appropriate correction is required.
  
Claims 1, 3-7 and 33-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for practicing a method of mimicking progression of tissue stiffening in disease states, such as human breast cancer, wherein the cells on the hydrogel with tunable stiffness are mammary epithelial cells, does not reasonably provide enablement for practicing the method wherein the seeded anchorage dependent cells are anchorage-dependent stem cells which are ‘allowed’ to differentiate to a committed cell type, even when the committed cell type is specified to be mammary epithelial cells as in claims 5-6, 37-38 and 44-45 because the original disclosure does not provide any method for differentiating any stem cell to mammary epithelial cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
The claims are broadly drawn to a method of mimicking progression of human breast cancer wherein cells are seeded on a hydrogel with tunable stiffness wherein the cells can be any anchorage-dependent stem cell.  Claims 5, 37 and 44 limit the anchorage-dependent stem cell to a mesenchymal stem cell (MSC), human embryonic stem cell (ESC) or human induced pluripotent stem cell (iPSC).  The independent claims require that the anchorage-dependent stem cell be differentiated to a committed cell type, which can be any committed cell type, by “allowing the cell to differentiate into in vivo extracellular matrix compositions can include adhesive glycoproteins, fibrous matrix proteins, proteoglycans, and glycosaminoglycans [0045].
Practitioners of the biological arts have a high level of skill (often doctoral level) but cell biology, and especially cancer biology, is known to be an unpredictable art; thus, the ordinarily skilled artisan would look to the literature for guidance on how to “allow” anchorage-dependent stem cells cultured on an MeHA hydrogel with an elasticity of ~ 100 Pascal overlaid with an extracellular matrix composition to differentiate to a committed cell type wherein the committed cell type is mammary epithelial cells.
It does not appear that there is any prior art teaching that any anchorage-dependent stem cell (including MSCs, ESCs or iPSCs) when cultured on an MeHA hydrogel with an elasticity of ~ 100 Pascal overlaid with an extracellular matrix composition, wherein the extracellular matrix composition can be any composition of extracellular matrix components, will spontaneously differentiate into mammary epithelial cells.  

The only guidance for differentiating anchorage-dependent stem cells in the original disclosure is at [0015], [0017], and [0064] which each state “In various embodiments, the anchorage-dependent cell is allowed to differentiate into a mammary epithelial cell.”

The Figures in the disclosure drawn to mimicking breast cancer progression (i.e. Figs. 4A-F, 5A-C, 6A-C) appear to be from Ondeck et al., 2019 (cite W, attached PTO-892; herein “Ondeck”) because they are identical to figures in Ondeck.  As Ondeck discloses and as disclosed in instant Fig. 4C, the cells used in the assays were mammary epithelial cells (MCF10A) NOT stem cells which had been differentiated into mammary epithelial cells.  MCF10A cells are NOT stem cells but are mammary epithelial cells (see ATCC product sheet (cite X, attached PTO-892)).
Hence, there is no guidance or disclosure of any working example which would prevent the ordinarily skilled artisan from having to undergo undue experimentation to practice the claimed method, if it is possible at all.  Dependent claims 3-7, 33, 35-40 and 42-46 do not limit the method to an enabled scope; hence, claims 1, 3-7 and 33-46 are rejected under 35 U.S.C. 112(a) for the disclosure failing to provide enablement commensurate in scope with the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 3-7 and 33 under 35 U.S.C. § 103(a) over Guvendiren et al., 2012 (Cite U, PTO-892, 12/16/2019; herein “Guvendiren”) in view of Blau et al., US 20120177611 (US Patent application publication cite 3, IDS, 5/31/2017; herein “Blau”) and Romero-Ortega et al., US 20080300691 (US patent application publication cite 1, IDS, 5/31/2017; herein “Romero-Ortega”) as set forth at pp. 9-16 of the previous Office Action, is withdrawn in view of the amendment of the claims.

Response to Arguments
Applicant's arguments regarding the rejection under 35 U.S.C. § 103 are moot as the rejection has been withdrawn.

Conclusion
No claims are allowed.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651